Case:21-01009-JGR Doc#:10 Filed:02/02/21                        Entered:02/02/21 11:01:29 Page1 of 10




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO


     In re:
                                              )
     Chee Wei Fong                            )
                           Debtor             )                           Case No. 20-16813 JGR
     and                                      )
                                              )                           Case No. 20-16815 -JGR
     Richard Weingarten                       )
     ________________________________________ )                            Chapter 11
                                              )
     Stephen J. Klen                          )                            Adv. Pro. No. 21-01010
     Edward J. Klen                           )
                                              )                            Adv. Pro. No, 21-01009
     Plaintiff:                               )
                                              )
     V                                        )
                                              )
     Richard Weingarten                       )
     Chee Wei Fong                            )
                                              )
     Defendants:                              )

       DEFENDANTS’ REPLY TO RESPONSE TO MOTION TO DISMISS COMPLAINT



 Chee Wei Fong and Richard Weingarten (“Defendants”), through their attorneys, Buechler Law
 Office, L.L.C., hereby file their Reply to Plaintiff’s Response to Motion To Dismiss Complaint
 [Doc. No 8] filed herein as follows:

 Summary: Plaintiffs’ Complaint is fatally flawed both substantively and procedurally. The
 defects cannot be corrected by amendment. The alleged defamatory statements described in the
 Complaint were communicated after February 3, 2020. They are protected by the absolute
 litigation privilege which is a bar to the defamation claim. Although none are alleged, if any alleged
 defamatory statements were communicated prior to February 3, 2020, they are now time barred by
 the one-year statute of limitations applicable to defamation actions in Colorado. 1 The Complaint

 1
  Litigation between the Plaintiffs and the Defendants predates the LLC filings in July 2020, or the two individual
 cases filed on October 16, 2020. The Klens and Angry Beavers LLC as Plaintiffs initiated the very first litigation
 complaint in Larimer County District Court, Case No. 2020 CV 30103 on February 3, 2020 naming both Fong and

                                                          1
Case:21-01009-JGR Doc#:10 Filed:02/02/21                       Entered:02/02/21 11:01:29 Page2 of 10




 also fails to plead with specificity, or state a claim for relief, for defamation. Finally, this Court
 lacks subject matter jurisdiction over a tort claim for defamation, which cannot be circumvented
 by pleading a non-dischargeable debt claim.

                               I.   Litigation Privilege in Federal Courts.

 [N]either party, witness, counsel, jury, or Judge, can be put to answer, civilly or criminally, for
 words spoken in office." Lord Mansfield (1772). Rex v. Skinner, 98 Eng. Rep. 529, 530, Lofft
 55, 55 (1772).

 1.      The litigation privilege has existed at common law for over 300 years. Plaintiff argues in
 its Response that there is no litigation privilege, absolute or qualified, in federal courts in Colorado.
 See Response [Doc. No.8] at p.2. Counsel for the Plaintiff has now “thrown all the chips” on the
 table as a Rule 11 letter was sent to Counsel informing her of this absolute privilege and asking
 that the Complaint be dismissed. It was not, forcing the Defendants to file their motion to dismiss.
 Plaintiff’s fallacious position is not supported by current law.

 2.      The sole claim for relief in the Complaint alleges common law defamation. The alleged
 defamatory statements or actions are set forth in paragraphs 10, 11, 12, and 18 of the Complaint
 as follows:

         10. In July, 2020, the entities filed for bankruptcy protection.

         11. On September 17, 2020, Plaintiffs moved for production of documents and an
             examination pursuant to Fed. R. Bankr. P 2004, and their motion was granted.

         12. In response to Plaintiffs’ request for production of documents, Fong and Weingarten
             willfully and maliciously fabricated and published false statements to, among others, the
             Plaintiffs’ bank, accusing the Plaintiffs of threatening and harassing them to a degree
             where Fong and Weingarten believed it necessary to remove the Plaintiffs as beneficiaries
             on the life insurance policy, in order to protect themselves against harm or death from
             the Plaintiffs.

         13. Shortly after the Defendants’ defamatory statements were published, the Plaintiffs met
             with their banker, to negotiate the payoff on a commercial property under contract.

 Weingarten as defendants. Because the Plaintiffs (Klens) and Angry Beavers LLC subordinated their Deed of Trust
 and overall debt claimed from the Defendants to those of Great Western Bank, the Larimer County District Court,
 sua sponte, order the joinder of Great Western Bank to the litigation on May 5, 2020. The Klens then subsequently
 filed an Amended Complaint naming Great Western Bank as a co-defendant with Weingarten and Fong. The Court
 is asked to take notice of the publicly available docket report from 2020CV30103 which is attached hereto as
 “Exhibit “1”.

                                                        2
Case:21-01009-JGR Doc#:10 Filed:02/02/21                  Entered:02/02/21 11:01:29 Page3 of 10




           18. On November 4, 2020, Fong admitted under oath that Plaintiff Stephen Klen had
          never threatened them, but maintained that Plaintiff Edward Klen had done so.

 3.       The Complaint clearly alleges that the alleged defamatory statements were communicated
 in the context of a Rule 2004 examination and discovery, or in communication made between the
 parties while litigation was in process. Litigation between the Klens, Weingarten, Fong, and Great
 Western Bank has been pending since the Klens first sued in state court on February 3, 2020,
 [Footnote 1]. The three LLC entities had also filed an adversary proceeding against the Klens and
 others, Adversary Proceeding No. 20-01262, shortly after those three Subchapter V cases were
 filed, to set forth the claims of fraud and misrepresentations, among others.

 4.       The Complaint falsely alleges that the Rule 2004 examinations of Defendants Weingarten
 and Fong were taken by the Plaintiffs, they were not. The only Rule 2004 examination taken by
 the Klens was that of Ms. Chee Wei Fong as the designated member representative of the three (3)
 LLC entities pursuant to this Court’s Order(s) entered separately in each of the three LLC cases
 on September 14, 2020, see e.g. [Doc. No. 63-1 & 64 in Gunsmoke LL]. The only documents
 requested were of the three LLC entities in responses to the Rule 2004 order entered in those
 cases.

 5.       Counsel for the Plaintiff should have known that it is basic Hornbook law that the litigation
 privilege provides an absolute bar to defamation actions brought against a party by another party.
 See, Prosser on Torts, Chapter 19, §114, p. 777-781 (4th Ed 1971), 53 C.J.S Libel & Slander §72
 at 132 (1987) and Restatement (Second) of Torts, § 586 (1977).

 6.       Since the allegations in the Complaint cannot now be recanted and must be assumed true
 as pled, the Plaintiff relies upon the Federal Rules of Evidence, Rule 501, to argue no such
 litigation privilege in defense of defamation claims exists. No case law, legal treaties, or other
 authority is cited to support the argument.

 7.       Counsel’s reliance in the Response upon F.R.E. Rule 501 is equally frivolous. F.R.E. Rule
 501 pertains solely to what is admissible evidence and what can be excluded from admissibility as
 a privileged communication or document. F.R.E. Rule 102 provides the general scope of the rules
 as being “… and promote the development of evidence law, and to the end of ascertaining and


                                                    3
Case:21-01009-JGR Doc#:10 Filed:02/02/21                 Entered:02/02/21 11:01:29 Page4 of 10




 securing a just determination.” Typical privileges covered by F.R.E. Rule 501 are the attorney –
 client, fifth amendment privilege, and spousal privilege, among others. The admissibly of evidence
 parameters of Rule 501 have no bearing on the application of litigation privilege, and its bar to
 defamation claims, at issue in this adversary proceeding.

 8.        Plaintiffs’ argument is a surprisingly meritless one to be made before this Court. The
 history of the litigation privilege reveals it was actually developed in the context of defamation
 claims. Absolute immunity for defamatory statements made in the course of judicial proceedings
 has been recognized by common-law courts for many centuries and can be traced back to medieval
 England. T. Anenson, ‘‘Absolute Immunity from Civil Liability: Lessons for Litigation Lawyers,’’
 31 Pepp. L. Rev. 915, 918 (2004). ‘‘The privilege arose soon after the Norman Conquest and the
 introduction of the adversary system,’’ and has been deemed ‘‘as old as the law’’ itself. (Internal
 quotation marks omitted.) Id., 918–19. Also see, Louise Lark Hill, “The Litigation Privilege: Its
 Place in Contemporary Jurisprudence” 44 Hofstra L. Rev. 401-419 (2015).

 9.        The origins of the privilege in America, like many American jurisprudence principles, are
 from the British common law. See, for example, Rex v. Skinner, 98 Eng. Rep. 529, 530 (K.B. 1772)
 ‘‘[N]either party, witness, counsel, jury, or [j]udge, can be put to answer, civilly or criminally, for
 words spoken in office.” The rationale articulated in the earliest privilege cases was the need to
 bar persons accused of crimes from suing their accusers for defamation. P. Hayden,
 ‘‘Reconsidering the Litigator’s Absolute Privilege to Defame,’’ 54 Ohio St. L.J. 985, 1013–15
 (1993).

 10.       More modern cases are summarized in any of the recognized legal compendiums, such as
 C.J.S. and the Restatement of Torts. As those treatises note, the litigation privilege extends to
 defamatory communications involving litigants or other participants in a trial authorized by law.
 53 C.J.S Libel & Slander §72 at 132 (1987). Two recent cases which discuss the history and
 application of the litigation privilege to defamation claims are Johnson v. Johnson & Bell, Ltd. 54.
 7 N.E.3d 52 (Ill. App. Ct. 2014) and Kimmel v. Silverman, 53 F. Supp. 3d 325 (D. Mass. 2014).

 11.       This broad scope of attorney litigation privilege is memorialized in the Restatement
 (Second) of Torts, §586 (1977) which states that:




                                                   4
Case:21-01009-JGR Doc#:10 Filed:02/02/21                 Entered:02/02/21 11:01:29 Page5 of 10




        An attorney at law is absolutely privileged to publish false and defamatory matter
        of another concerning communications preliminary to a proposed judicial
        proceeding, or in the institution of, or during the course and as a part of, a judicial
        proceeding in which he participates as counsel, if it has some relation to the
        proceeding. §586 at 247 (1997). Litigation privilege is in accord with the public
        interest of granting citizens the utmost freedom to the courts of justice in their
        efforts to attain settlement. Id. at Comment a, 247.
 12.    The litigation privilege extends to out-of-court communications between opposing counsel,
 between parties, between attorneys and their clients, and between attorneys representing different
 plaintiffs in lawsuits against the same defendant. The Restatement (Second) of Torts notes the
 litigation privilege applies to “all proceedings before an officer or other tribunal exercising a
 judicial function.” It extends “to every step in the proceeding, from beginning to end,” including
 preliminary, pretrial, and post-trial phases of litigation. ” Anenson, supra. at 945. It has been
 recognized in, “inter alia, pleadings, requests for admissions, depositions, affidavits, inspection of
 records under court order, grand jury testimony, expert reports, in camera conferences attended by
 a judge, and pretrial conferences.” Anenson, supra note 3, at 939-40. It has also been extended to
 informal proceedings such as “[i]nterviews with prospective or actual witnesses, statements made
 at private meetings, statements made in the judge’s chambers, and conduct relating to the
 investigation of a claim.” Id.

   II. Litigation Privilege is an Absolute Bar to Common Law Tort Claim of Defamation.
 13.    The complained of actions are asserted to have occurred solely as the result of the three
 LLC entities producing documents under Rule 2004, or Ms. Fong as the member-representative
 testifying under oath at Rule 2004 exams, or other alleged statements made about parties in
 connection with the Subchapter 5 proceedings of Happy Beavers LLC, Case No. 20-14853 JGR,
 Armed Beavers LLC, Case No. 20-14963 JGR and Gunsmoke LLC, Case No. 10-14962 JGR.,
 (“LLC entities”). These actions cannot be the basis for a defamation claim.

 14.    The application of Colorado state common law to defamation claims in federal court was
 addressed, thoroughly, in the case of John Ramsey, et. al. v. Fox News Network, LLC. 351 F.
 Supp. 2d 1145 (D. Colo. 2005). In its ruling applying Colorado state common law on defamation
 to a Rule 12(b)(6) motion to dismiss, the District Court noted that Colorado's substantive law
 applies to the claim for defamation brought in federal court. Id at 1149. The Court then went on
 to note, citing Colorado common law, that “Defamation is a communication holding an individual

                                                   5
Case:21-01009-JGR Doc#:10 Filed:02/02/21                 Entered:02/02/21 11:01:29 Page6 of 10




 up to contempt or ridicule that causes the individual to incur injury or damage. Keohane v. Stewart,
 882 P.2d 1293, 1297 (Colo. 1994); Gordon v. Boyles, 99 P.3d 75, 78 (Colo. App. 2004). Id. at
 1150. Whether a statement is defamatory presents a legal issue for the Court to determine. Gordon,
 supra, 99 P.3d at 79; Id. at 1150.

 15.     In the present adversary matter, there can be no doubt that Colorado common law on
 defamation applies to this matter. The various defenses available to defamation actions under
 Colorado common law are equally applicable. The Federal Rules of Evidence have no bearing
 upon the common law litigation privilege against defamation actions.

 16.     As set forth in Colorado Civil Jury Instruction 22:17, which is in the same set of
 instructions with the Defamation instruction at CJI 22:8, the litigation privilege is an absolute
 one. The privilege clearly applies to a private party. CJI 22:17. See, Hoffler v. Colo. Dept of
 Corrections, 27 P.3rd 371 (Colo. 2001) and Club Valencia Homeowners Ass'n v. Valencia
 Associates, 712 P.2d 1024, 1027 (Colo. App. 1985), (holding that privilege applies even to
 publications made outside a courtroom and where no official function of the court or its officers
 was invoked).

 17.    Moreover, all of the actions described happened long after litigation between these parties
 was underway. Litigation between the Plaintiffs and the Defendants predates the LLC filings in
 July 2020, or the two individual cases filed on October 16, 2020. The Klens and Angry Beavers
 LLC as Plaintiffs initiated the very first litigation complaint in Larimer County District Court,
 Case No. 2020 CV 30103 on February 3, 2020, Exhibit “1”.

 18.    The defamation claim is simply without merit and is a further attempt to intimidate, harass,
 and ultimately silence these Defendants and Debtors. Dismissal under Rule 12(b)(6) is appropriate
 if the complaint alone is legally insufficient to state a claim. Peterson v. Grisham, 594 F.3d 723,
 727 (10th Cir. 2010).

       III. Complaint Fails to Comply with Rule 9(f) and Fails to State a Claim for Relief.
 19.     To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must plead sufficient factual
 allegations “to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,
 550 U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff pleads factual content



                                                   6
Case:21-01009-JGR Doc#:10 Filed:02/02/21                    Entered:02/02/21 11:01:29 Page7 of 10




 that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
 alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 20.      The Complaint fails to meet the requirements of pleading time and place as required by
 Rule 9(f) of the F.R.C.P.     There is a one- year statute of limitations for defamation actions in
 Colorado, C.R.S. §13-80-103(1)(a). The Complaint does not include any allegation as to the day,
 month, or even year that the alleged defamatory statements were made. Time is a material
 requirement when testing the adequacy of the Complaint.

 21.      The present Complaint also lacks the specificity of pleading required for a defamation
 action. Because of the vagueness of the allegations in the Complaint, the Defendants are denied
 their right, before they answer the Complaint, to understand what they are being alleged to have
 done wrong. What did they say, to whom, when, and why it was false?

 22.      The Complaint does not distinguish between oral statements and written statements, if any
 were made. If fails to distinguish between statements allegedly made by Defendant Fong and those
 allegedly made by Defendant Weingarten. What did Fong say or do? What did Weingarten say or
 do? To whom at the bank was it communicated to? What day, month or year? How was it
 communicated, orally or in writing?

 23.      If there is more than one instance of alleged defamatory statements being made by person,
 or in time or manner, they must be separately identified.

 24.      A fundamental pleading requirement in a defamation case is to state why the alleged
 statements made were false. There is no such allegation in the Complaint.

 25.      The propensity for aggressive actions and threats of physical contact by the Klens may be
 true. A civil litigation search reveals that a protective order was sought against Edward J. Klen,
 Jr. in 2002 by Kathleen Klen. Edward J. Klen, Jr also has several arrests for DUI and driving with
 a     suspended   license.   It   is   not   known    if    Edward    J.   Klen   Jr.   and    Edward
 J. Klen, plaintiff herein, are the same person, but they may be.

 26.      The alleged negative reaction of the Klens’ bankers, Great Western Bank, as set forth in
 the Complaint at ¶¶¶ 15,16, and 17, are understandable in light of the Klens’ actions in suing the
 bank in state court in 2020 and challenging the bank’s right to foreclosure and alleging that their
 claims are not subordinated to that of the Klens, as they did in the state court litigation.
                                                   7
Case:21-01009-JGR Doc#:10 Filed:02/02/21                 Entered:02/02/21 11:01:29 Page8 of 10




 27.    The Klens have not pled any alleged facts, just inuendo, that the alleged negative reaction
 of Great Western Bank or the unidentified loan officer to the Klens had anything to do with the
 alleged statements made by the Defendants.

 28.    The Klens have also objected to the settlement agreement between Great Western Bank
 and the debtors, Fong and Weingarten, have asserted that the bank’s appraised value of its
 collateral is not accurate, and otherwise taken positions adverse to Great Western Bank in the
 various bankruptcy cases before this Court.

 29.    The Klens have not shown that they have been denied credit or had any adverse actions
 taken against them by Great Western Bank. Indeed the loan renewal actually closed.

 30.    The dismissal of the Complaint is warranted under the facts as pled. See, Broker’s Choice
 of America Inc. v. Clark et. al. 861 F.3rd 1081 (10th Cir 2017).

 31.     Granting leave to amend the Complaint will not cure the violation of the absolute privilege
 rule or the lack of subject matter jurisdiction of this Court, discussed below. The Complaint must
 be dismissed.

                       IV. This Court Lacks Subject Matter Jurisdiction.
 32.    A bankruptcy court generally does not have jurisdiction over personal injury tort claims.
 28 U.S.C. § 157(b) states that bankruptcy courts have jurisdiction to hear “all core proceedings,”[2]
 and goes on to define which proceedings are “core.”[3] Subsection (b)(2)(B), the personal injury
 tort exception, removes all personal injury torts from the bankruptcy court’s jurisdiction.

 33.   This Court simply lacks subject matter jurisdiction over the Plaintiff’s defamation claim,
 which is a common law personal injury tort claim. See, Prossor on Torts, chapter 19, p.737-801
 (1971, 4th edition 1977), C.R.S. §13-80-103(1)(a) and Colorado Civil Jury Instruction 22:17.
 Claims for damage to reputation in the community, emotional distress, and other personal injury
 related damages are the cornerstone of a defamation claim.

 34.    There is no claim for “willful and malicious injuries” pled in the Complaint beyond the
 defamation claim. The Complaint is a thinly veiled attempt to litigate in bankruptcy court a state
 court matter. In this matter the substance of the claim is the tort of defamation. It is not within the
 purview of this Court to hear tort claims.


                                                   8
Case:21-01009-JGR Doc#:10 Filed:02/02/21                 Entered:02/02/21 11:01:29 Page9 of 10




      WHEREFORE, Defendants pray that the Complaint be dismissed, with prejudice, that they
 be awarded their fees and costs as the prevailing party under 28 U.S.C. §1927, and for fees and
 sanctions as will be set forth in their separate motion, and for such further relief as the Court deems
 just and appropriate under the circumstances.

 DATED: February 2, 2021                                        Respectfully submitted,
                                                                BUECHLER LAW OFFICE, L.L.C.


                                                                /s/ Michael J. Guyerson
                                                                ___________________________
                                                                Michael J. Guyerson, #11279
                                                                999 18th Street, Suite 1230-S
                                                                Denver, Colorado 80202
                                                                Tel: 720-381-0045
                                                                Fax: 720-381-0382
                                                                mike@kjblawoffice.com
                                                                ATTORNEY FOR DEFENDANTS




                                                   9
Case:21-01009-JGR Doc#:10 Filed:02/02/21              Entered:02/02/21 11:01:29 Page10 of 10




                       CERTIFICATE OF SERVICE


 The undersigned certifies that on February 2, 2021, I served by prepaid first class mail [or (other
 acceptable means, i.e. via hand delivery] a copy of the Defendants Reply to Response to Motion
 To Dismiss Complaint pursuant to FED.R.BANKR.P. and these L.B.R. at the following addresses:


 VIA U.S. MAIL and/or Email:
 Chee Wei Fong
 3751 W. 136th Avenue, Unit S2
 Broomfield, CO 80023


 Richard E. Weingarten
 1133 Northridge Drive
 Erie, CO 80516


 Via CM/ECF:


 UST – Alison Goldenberg
 Ingrid J. DeFranco




                                                 10
